                                      Case 2:20-cv-09049-FMO-JEM Document 29-1 Filed 01/28/21 Page 1 of 4 Page ID #:396




                                                                STEVEN I HOCHFELSEN, Bar No. 129491
                                                            1
                                                                DAVID W. KANI, Bar No. 243032
                                                            2   HOCHFELSEN & KANI, LLP
                                                                895 Dove St., Suite 300
                                                            3   Newport Beach, California 92660
                                                                Telephone: (714) 907-0697
                                                            4
                                                            5   Attorneys for Plaintiffs
                                                                ZIP MEDICAL BILLING, LLC,
                                                            6   SIGNAL GENOMICS, LLC, &
                                                            7   SIGNAL DIAGNOSTICS, LLC

                                                            8
                                                                                           UNITED STATES DISTRICT COURT
                                                            9
                                                                             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                           10
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           11
                           895 Dove Street, Suite 300




                                                           12   ZIP MEDICAL BILLING, LLC, a Delaware       Case No. 2:20-cv-09049-FMO-JEM
                              Tel. (714) 907-0697




                                                                Limited Liability Company; SIGNAL
                                                           13   GENOMICS, LLC, a Delaware Limited
                                                                Liability Company; SIGNAL                  DECLARATION OF ALEX MESHKIN
                                                           14                                              IN SUPPORT OF OPPOSITION TO
                                                                DIAGNOSTICS, LLC, a Delaware Limited
                                                           15   Liability Company;                         MOTION TO DISMISS

                                                           16                Plaintiff,                    Date:      February 18, 2021
                                                                vs.                                        Time:      10:00 a.m.
                                                           17                                              Courtroom: 6D
                                                           18   ARK LABORATORY, LLC dba HELIX              Judge:     Hon. Fernando M. Olguin
                                                                DIAGNOSTICS, a Michigan Limited
                                                           19   Liability Company; JAMES GROSSI, an
                                                           20   individual; NORMAN KIMINAIA, an
                                                                individual; and DOES 1 through 100
                                                           21
                                                                             Defendants.
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                        -1–

                                                                      DECLARATION OF ALEX MESHKIN IN SUPPORT OF OPPOSITION TO MOTION TO DIMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 29-1 Filed 01/28/21 Page 2 of 4 Page ID #:397




                                                            1         I, Alex Meshkin, declare as follows:
                                                            2
                                                            3         1.     I am the Chief Executive Officer of Zip Medical Billing, LLC, a
                                                            4   Delaware limited liability company (“Zip Medical”), Signal Genomics, LLC, a
                                                            5   Delaware limited liability company (“Signal Genomics”), and Signal Diagnostics,
                                                            6   LLC, a Delaware limited liability company (“Signal Diagnostics”). Zip Medical,
                                                            7   Signal Genomics, and Signal Diagnostics (“Flowhealth Entities”) are all wholly
                                                            8   owned subsidiaries of Flow Health Laboratories, LLC, a California limited
                                                            9   liability company, for which I also serve as Chief Executive Officer. I know the
                                                           10   matters stated in this declaration to be true from my own personal knowledge, and
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           11   if called as a witness, I would and could testify competently thereto.
                           895 Dove Street, Suite 300




                                                           12         2.     Defendants James Grossi (“Grossi”) and Norman Kiminaia
                              Tel. (714) 907-0697




                                                           13   (“Kiminaia”), at all relevant times, knew that the Flowhealth Entities were
                                                           14   headquartered in Los Angeles, California, and had full and actual knowledge that
                                                           15   I, as their Chief Executive Officer, resided in Los Angeles, California for the
                                                           16   following reasons:
                                                           17                a.   I first met Grossi and Kiminaia in 2017 in Michigan to discuss a
                                                           18   potential business relationship with them. During that visit, Grossi, Kimiania and I
                                                           19   had a conversation about my flight from Los Angeles to Michigan, Los Angeles
                                                           20   weather and traffic. Prior to that visit, I had several conversations with Grossi
                                                           21   regarding my flight from Los Angeles to Michigan, where we also discussed Los
                                                           22   Angeles weather and traffic. In fact, Grossi and I often compared Los Angeles
                                                           23   weather, traffic, and the differences between life in Southern California to that of
                                                           24   his hometown in Michigan during our conversations throughout our business
                                                           25   relationship from 2017 through 2019.
                                                           26                b. On or about June 27, 2018, Grossi took a personal trip to Catalina
                                                           27   Island, off the coast of California. He contracted me prior to and during his trip to
                                                           28   schedule a meeting with me in Los Angeles, because he knew I lived there, before
                                                                                                         -2–

                                                                     DECLARATION OF ALEX MESHKIN IN SUPPORT OF OPPOSITION TO MOTION TO DIMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 29-1 Filed 01/28/21 Page 3 of 4 Page ID #:398




                                                            1   his flight back home to Michigan.
                                                            2                   c. The agreement between Zip Medical and Ark Laboratory includes
                                                            3   a jurisdiction clause requiring all disputes to be resolve in Los Angeles, California.
                                                            4   A true and correct copy of the agreement is attached the Second Amened Complaint
                                                            5   as Exhibit 1.
                                                            6                   d. The agreement between Signal Genomics and Ark Laboratory
                                                            7   includes a jurisdiction clause requiring all disputes to be resolve in Los Angeles,
                                                            8   California. A true and correct copy of the agreement is attached the Second
                                                            9   Amended Complaint as Exhibit 2.
                                                           10         3.        Based on the forgoing, I am certain that Grossi and Kiminaia knew that
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                           11   the Flowhealth Entities were headquartered in California, and I, as their Chief
                           895 Dove Street, Suite 300




                                                           12   Executive Officer resided in California.
                              Tel. (714) 907-0697




                                                           13
                                                           14         I hereby declare that the above is true and correct and that this Declaration is
                                                           15   executed under the laws of the Unite States of America on January 28, 2021 at Los
                                                           16   Angeles, California.
                                                           17
                                                           18                                            _____________________________
                                                                                                                Alex Meshkin
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                           -3–

                                                                     DECLARATION OF ALEX MESHKIN IN SUPPORT OF OPPOSITION TO MOTION TO DIMISS
                                      Case 2:20-cv-09049-FMO-JEM Document 29-1 Filed 01/28/21 Page 4 of 4 Page ID #:399




                                                            1
                                                            2
                                                                                        CERTIFICATE OF SERVICE
                                                            3
                                                            4 I hereby certify that on this 28th day of January 2021, I electronically filed
                                                            5 the foregoing DECLARATION OF ALEX MESHKIN IN SUPPORT OF
                                                              OPPOSITION TO MOTION TO DISMISS with the Clerk of the Court using the
                                                            6
                                                              CM/ECF system which will send notification of such filing to the
                                                            7 following:
                                                            8
                                                                DOWNEY BRAND LLP
                                                            9   ANNIE S. AMARAL (Bar No. 238189)
                                                                aamaral@downeybrand.com
                                                           10   J. PATRICK DOUST (Bar. No. 280917)
HOCHFELSEN & KANI, LLP

                         Newport Beach, California 92660




                                                                pdoust@downeybrand.com
                                                           11   621 Capitol Mall, 18th Floor
                           895 Dove Street, Suite 300




                                                                Sacramento, California 95814
                                                           12
                              Tel. (714) 907-0697




                                                                Telephone:   916.444.1000
                                                                Facsimile:   916.444.2100
                                                           13
                                                                WACHLER & ASSOCIATES, P.C.
                                                           14   ANDREW B. WACHLER
                                                           15   (admitted pro hac vice)
                                                                AWachler@wachler.com
                                                           16   STEPHEN SHAVER
                                                                (admitted pro hac vice)
                                                           17   SShaver@wachler.com
                                                                210 E. Third Street, Suite 204
                                                           18
                                                                Royal Oak, MI 48067
                                                           19   Telephone: 248.544.0888
                                                           20   Facsimile:     248.544.3111

                                                           21   COUNSELS FOR DEFENDANTS
                                                           22
                                                           23                                            /s/ Paola Zuno
                                                           24                                           Paola Zuno
                                                           25
                                                           26
                                                           27
                                                           28

                                                                                                       -4–

                                                                     DECLARATION OF ALEX MESHKIN IN SUPPORT OF OPPOSITION TO MOTION TO DIMISS
